            Case 1:20-cv-10716-AT Document 43 Filed 08/02/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 JOHN M. FIFE,                                    )
                                                  )
                  Plaintiff,                      )
                                                  )   No. 20-cv-10716
            v.                                    )
                                                  )
 FINANCIAL INDUSTRY REGULATORY                    )
 AUTHORITY, INC.,                                 )
                                                  )
                  Defendant.                      )


                          NOTICE OF SUPPLEMENTAL AUTHORITY


        Defendant Financial Industry Regulatory Authority, Inc. (“FINRA”) respectfully requests

that the Court consider the recent decision in Ray v. FINRA, No. 3:20-cv-327-RJC-DCK, United

States District Court, Western District of North Carolina (Jul. 29, 2021), as supplemental

authority in support of FINRA’s Motion to Dismiss Plaintiff’s Complaint. In the Ray Court

Order and associated Memorandum and Recommendation, which are attached hereto as Exhibit

A, U.S. District Court Judge Robert J. Conrad, Jr. adopted the Magistrate Judge’s Memorandum

and Recommendation granting FINRA’s motion to dismiss (the “Ray Decision”).

        FINRA respectfully submits that the Ray Decision supports the arguments it advanced in

its Motion to Dismiss because the Court in Ray dismissed the plaintiff’s claims for equitable

relief challenging FINRA’s disciplinary action, finding that the failure to exhaust administrative

remedies deprived the Court of subject matter jurisdiction over equitable claims. FINRA makes




ACTIVE.133903411.02
            Case 1:20-cv-10716-AT Document 43 Filed 08/02/21 Page 2 of 2




the same argument in this case with regard to Plaintiff John M. Fife’s one-count Complaint

seeking a declaratory judgment and challenging FINRA’s disciplinary action against Mr. Fife.

                                            Respectfully submitted,

                                            FAEGRE DRINKER BIDDLE & REATH LLP




                                                ________________________________
                                                John P. Mitchell
                                                1177 Avenue of the Americas, 41st Floor
                                                New York, New York 10036
                                                john.mitchell@faegredrinker.com
                                                Attorney for Financial Industry Regulatory
                                                Authority, Inc.
Dated: July 30, 2021




ACTIVE.133903411.02
